                Case:
ILND 450 (Rev. 10/13)    1:19-cv-07982
                      Judgment in a Civil Action   Document #: 36 Filed: 12/07/20 Page 1 of 1 PageID #:373

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Republic Technologies (NA), LLC et al ,

Plaintiff(s),
                                                                    Case No. 1:19-cv-07982
v.                                                                  Judge Thomas M. Durkin

Mokena Tobacco, Inc et al,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s) REPUBLIC TECHNOLOGIES (NA), LLC, and SREAM, INC
                    and against defendant(s) MOKENA TOBACCO, INC.
                    in the amount of $30,400.00 ,

                              which          includes        pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
          Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

     tried by a jury with Judge     presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge Thomas M. Durkin on a motion for default judgment.



Date: 12/7/2020                                                  Thomas G. Bruton, Clerk of Court

                                                                 Emily Wall , Deputy Clerk
